MEMORANDUM ***
Maria Nina Priscilla Martinez, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ order dismissing her appeal from an immigration judge’s decision denying her application for withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review legal conclusions de novo and factual findings for substantial evidence. See Hernandez-Montiel v. INS, 225 F.3d 1084, 1090-91 (9th Cir.2000). We deny the petition for review.
We uphold the agency’s conclusion that Martinez failed to establish a nexus to a protected ground. Martinez’s claimed social group is not “united by a voluntary association, including a former association, or by an innate characteristic that is so fundamental to the identities or consciences of its members that members either cannot or should not be required to change it,” and therefore, does not qualify as a particular social group. Ochoa v. Gonzales, 406 F.3d 1166, 1170 (9th Cir.2005). The record does not compel the conclusion that Martinez’s alleged future persecutors would impute a political opinion to her. See id. at 1171-72.
Substantial evidence also supports the agency’s conclusion that Martinez is not eligible for CAT protection because she has failed to establish that it “is more likely than not” she would be tortured if removed to the Philippines. 8 C.F.R. § 208.16(c)(2).
We are not persuaded by Martinez’s arguments regarding the motion to remand.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.